The petitioner is here on various exceptions to rulings of the trial court during the trial of a proceeding for the assessment of damages under G. L. c. 79 for the taking by the respondent of certain land and buildings located in Worcester. The taking was made by eminent domain in January *778of 1967 for a renewal project. We see no error in the rulings on evidence made by the trial judge. A real estate expert who had stated his qualifications at great length was allowed to testify over the objection of the petitioner on the fair market value of the several parcels. The record makes it apparent he had a considerable background in the field and had reviewed appraisals on nearly 200 parcels of land taken by the Commonwealth in Worcester some years prior to the trial. The qualifications of the witness were for the judge, and his decision was conclusive unless upon the evidence it was erroneous as a matter of law. Klous v. Commonwealth, 188 Mass. 149, 152. Nor was there error in permitting certain questions relative to the expert’s appraisal techniques. Evidence given by the chairman of the board of assessors relative to a 1964 abatement on the assessment of the property was not erroneously admitted since in effect it did not seek to vary or add to the record of the board’s acts. Carbone, Inc. v. Kelly, 289 Mass. 602, 605. See G. L. c. 59, § 60. Other exceptions of the petitioner are without merit.
John F. Keenan for the petitioner.
William T. Buckley for the respondent.

Exceptions overruled.